In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-506 CV

____________________


IN RE BILLY RAY STEWART




Original Proceeding



MEMORANDUM OPINION 
	On November 29, 2005, Billy Ray Stewart filed a petition for writ of mandamus in
this Court.  See Tex. R. App. P. 52.  The relator's petition requests the writ of mandamus
issue upon "District Courts of Appeals and The Board of Pardons and Paroles" to remove a
"blue warrant" issued July 23, 2003.  According to Stewart, the Court of Criminal Appeals
directed the convicting court to make findings of facts, and the trial court found that Stewart
is being held on a new charge of aggravated sexual assault filed October 16, 2003.  The
Court of Criminal Appeals denied Stewart's application for a post-conviction writ of habeas
corpus and subsequently denied leave to file a petition for writ of mandamus.  See In re
Stewart, No. WR-58,175-02 (Tex. Crim. App. Aug. 13, 2005); Ex parte Stewart, No. WR-58,175-01 (Tex. Crim. App. Jan. 26, 2005).
	The original jurisdiction granted to this Court by the Texas Constitution is "under
such restrictions and regulations as may be described by law." Tex. Const. Art 5, § 6.  Our
writ power includes writs of mandamus against judges within our jurisdiction, writs of
habeas corpus in civil cases, and "other writs necessary to enforce the jurisdiction of the
court."  Tex. Gov't Code Ann. § 22.221 (Vernon 2004).  The writ sought in this case is not
necessary to enforce our jurisdiction.  Jurisdiction to grant post conviction habeas corpus
relief on a final felony conviction rests exclusively with the Court of Criminal Appeals. 
Board of Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth Dist., 910 S.W.2d
481, 483 (Tex. Crim. App. 1995); Tex. Code Crim. Proc. Ann. art. 11.07, § 3 (Vernon
Supp. 2005).  The petition is denied.
	WRIT DENIED.
								PER CURIAM
Opinion Delivered January 5, 2006 
Before McKeithen, C.J., Gaultney and Kreger, JJ.